Case 6:20-cv-00156-CEM-GJK Document 13-2 Filed 03/09/20 Page 1 of 3 PagelD 99

EXHIBIT B
Case 6:20-cv-00156-CEM-GJK Document 13-2 Filed 03/09/20 Page 2 of 3 PagelD 100
Case 1:13-cv-24177-PCH Document 10 Entered on FLSD Docket 12/21/2013 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 13-CV-24177-Huck/O’ Sullivan

RANDY THOMAS,
Plaintiff,
Vv.

EXPERIAN INFORMATION
SOLUTIONS, INC.,

Defendant.

Nee Nee ee ee ee ee ee ee te

DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S NOTICE OF
WITHDRAWAL OF AFFIRMATIVE DEFENSE NUMBER ONE

Experian Information Solutions, Inc., (“Experian”) hereby withdraws its First Affirmative

Defense’, which is set forth in Experian’s Answer to the Complaint (DE 4) pursuant to the

Court’s December 16, 2013 Order (DE 9). Experian files this Notice of Withdrawal without

prejudice to any of the remaining affirmative defenses asserted in response to Plaintiffs

Complaint.

 

Respectfully submitted,

/s/ Maria H. Ruiz

 

Maria H. Ruiz

Florida Bar No.: 182923

Kasowitz, Benson, Torres & Friedman LLP
1441 Brickell Avenue, Suite 1420

Miami, Florida 33131

Tel. (786) 587-1044 / Fax (305) 675-2601
MRuiz@kasowitz.com

Attorney for Defendant
Experian Information Solutions, Inc.

‘The Complaint herein, and each cause of action thereof, fails to set forth facts sufficient to state a
claim upon which relief may be granted against Experian and further fails to state facts sufficient to entitle
Plaintiff to the relief sought, or to any other relief whatsoever from Experian.”

-|-
Case 6:20-cv-00156-CEM-GJK Document 13-2 Filed 03/09/20 Page 3 of 3 PagelD 101
Case 1:13-cv-24177-PCH Document 10 Entered on FLSD Docket 12/21/2013 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on December 21, 2013, | electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. | also certify that the foregoing document is being
served this day on the persons listed below via transmission of Notices of Electronic Filing

generated by CM/ECF or mail.

Matthew J. Militzok, Esq.
Militzok & Levy, P.A.

The Yankee Clipper Law Center
3230 Stirling Road, Suite |
Hollywood, Florida 33021

Attorney for Plaintiff

/s/Maria H, Ruiz
Counsel for Defendant
